THREADGILL, Judge.
Appellant, Frances Young, appeals her five-year sentence for second degree grand theft, claiming that the trial court’s reasons for upward departure from the guidelines are invalid and not supported by the record. The reasons given for departure were based on (1) the defendant’s prior criminal history, (2) the facts of the case, and (3) a perceived disregard for the criminal justice system. A prior criminal record has repeatedly been found an invalid reason for departure. We have considered the other reasons as they relate to this record and find that neither will support departure. We therefore reverse Young’s sentence and remand for resentencing within the guidelines recommended range.
Reversed and remanded.
SCHOONOVER, A.C.J., and LEHAN, J., concur.